 In the Matter Of 'CLYDE-MALLORY LINESandCOMMERCIAL TELEGRA-PHERS UNION, MARINE DIVISION-A. F. OF L.Case No. R-550-Decided February 19, 1938Water Tiansportatzon Industry-Investigation of Representatives:contro-versy concerning representation of employees:rival organizations; substantialdoubt as to majoritystatus-Unit Appropriate for Collective Bargaining:radiotelegraphers;no controversy as to;eligibility for membership in both rival orgamzations-ElectionOrderedMr. John T. McCann,for the Board.Mr. Burton H. White,of New York City, for the Company.Mr. Charlton OgburnandMr. Arthur E. Reymann,of New YorkCity, for the C. T. U.Mr. Mort Borow,of New York City, for the A. R. T. A.Mr. Spurgeon Avakiana,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn November 16, 1937, Commercial Telegraphers Union, MarineDivision, A. F. of L., herein called the C. T. U., filed with the Re-gional Director for the Second Region (New York City) a petitionalleging that.a question has arisen concerning the representation ofemployees of Clyde-Mallory Lines, New York City, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On December 4, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On January 4, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theC. T. U., and upon American Radio Telegraphists' Association, Ma-rine Local No. 2, herein called the A. R. T. A., a labor organizationpurporting to represent employees directly affected by the investiga-50380533-38-33 504NATIONAL LABOR RELATIONS BOARDtion.Pursuant to the notice, a hearing was held on January 11 and12, 1938, at New York City, before Mapes Davidson, the Trial Ex-aminer duly designated by the Board.The Board, the Company, andthe C. T. U. were represented by Counsel, and the A. R. T. A. byits secretary, and all participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDuring the hearing counsel for the Board read into the record astipulation entered into by and between the Company and the Boardconcerning the business of the Company, which shows that Agwilines,Inc., is a corporation organized and existing under the laws of theState of Maine, and Clyde-Mallory Lines is a trade name underwhich Agwilines, Inc., as one of its activities, operates vessels forthe transportation of freight and passengers nn a coastwise servicebetween ports on the eastern and southern coasts of the United States.Sixteen vessels, five carrying passengers and eleven carrying freight,are engaged in this service.Some of the ports touched by these shipsareNew York City; Charleston, South Carolina; Jacksonville,Miami, Key West, and Tampa, Florida; New Orleans, Louisiana; andGalveston, Texas.In addition, some of the ships occasionally callJuan,, Porto Rico.All of the sixteen vessels are registered out ofthe port of New York, and their activities and operations are directedfrom the office of Agwilines, Inc., in New York City.Branch officesare maintained in numerous cities throughout the country.II.THE ORGANIZATIONS INVOLVEDCommercial Telegraphers Union, Marine Division, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to its membership all radio telegraphers employed by theCompany.The American Radio Telegraphists' Association, Marine Local No.2, is a labor organization affiliated with the Committee' for IndustrialOrganization, admitting to its membership all radio telegraphersemployed by the Company.0 DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION505Both labor organizations claim to represent a majority of the radiotelegraphers employed by the Company, and have submitted docu-mentary evidence hereinafter described in support of their respectiveclaims.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe C. T. U. in its petition claimed that all radio telegraphersemployed by the Company constitute a unit appropriate for thepurposes of collective bargaining.The A. R. T. A. representative atthe hearing agreed to this proposed unit, and the Company has raisedno objection to it.As stated in Section II above, both labor organi-zations have the same rules of eligibility to membership in so far asthey are material here.The evidence shows that the radio telegra-phers employed by the Company differ from the other employeeswith regard to type of work, wages and hours, rank, and othermatters.We find that all the radio telegraphers employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company employs 26 radio telegraphers. At the hearing theagent of the C. T. U. testified that 22 employees had designated theC. T. U. as their representative for the purposes of collective bar-gaining with the Company, and substantiated his testimony by plac-ing in evidence applications for membership in the C. T. U., lettersto the Regional Director for the Second Region, and letters to theC. T. U. These documents were dated at various times from March18, 1937 to December 6, 1937. 506NATIONAL LABOR RELATIONS BOARDOn the other hand, the agent of the A. R. T. A. testified that 17radio telegraphers employed by the, Company had designated theA. R. T. A. as their representative for the purposes of collective bar-gaining with the Company, and substantiated this testimony by plac-ing in evidence applications for membership in the A. R. T. A. andreceipts for dues paid issued by the A. R. T. A. to some of theemployees involved.The 'dates on these documents varied fromAugust 15, 1935 to January 10, 1938.The evidence shows that 14 of the employees involved had, duringthe few months preceding the hearing, designated both the C. T. U.and the A. R. T. A. as their representatives.The latest preferenceof 13 of these men, as shown by the dates on the various documents,was the A. R. T. A.We find that the conflicting evidence producedat the hearing makes an election by secret ballot necessary to resolvethe question concerning representation.In view of the fact that a small number of employees are involved,and the fact that there have been several changes of personnel sincethe petition was filed on November 16, 1937, we find that the em-ployees in the appropriate unit who were employed by the Companyin the pay-roll period immediately preceding the date of the hearingherein, January 11, 1938, excluding those who have since quit or, beendischarged for cause, shall be eligible to vote, subject to the qualifica-tions stated below.On January 4, 1938, the C. T. U. filed with the Regional Directorfor the Second Region (New York City) a charge alleging thatMitchell Gittleson and John Gillespie were discharged by the Com-pany on December 22, 1937, because of their affiliation with theC. T. U., in violation of Section 8 (3) of the Act. If the chargefiled by the C. T. U. is sustained, Gittleson and Gillespie were dis-charged as the result of an unfair labor practice, and are entitledto participate in the election ordered herein.We therefore hold thatin the election held pursuant to this decision Mitchell Gittleson andJohn Gillespie shall be entitled to vote, and their ballots shall besegregated and marked as Group A. The ballots of the two menwho were added to the Company's pay roll in place of Gittleson andGillespie shall be segregated and marked as Group B. If the ballotsin Group A and Group B are material to the final result, they shallbe withheld by the Regional Director pending the outcome of thecharge filed by the C. T. U. on January 4, 1938. If that charge isupheld by the Board, the ballots in Group A shall then be tabulatedin determining the final result; but if the charge is withdrawn ordismissed, the ballots in Group B shall be tabulated in determiningthe final result.On the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following: DECISIONS AND ORDERSCONCLusIONs OF LAW5071.A question affecting commerce has arisen concerning the repre-sentation of employees of Clyde-Mallory Lines, New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.The radio telegraphers employed by the Company constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor -RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for- the purposes of collective bargainingwith Clyde-Mallory Lines, New York City, an election by secret ballotshall be conducted within fifteen (15) days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among the radio telegraphers employed bythe Clyde-Mallory Lines during the pay-roll period next precedingJanuary 11, 1938, excluding those who have since quit or been dis-charged for cause, but including Mitchell Gittleson and John Gil-lespie, with their ballots and those of the two men who replaced themon the pay roll of the Company to be segregated into Group A andGroup B, respectively, and withheld pending the outcome of the chargethat Gittleson and Gillespie were discharged by the Company as theresult of an unfair labor practice, to determine whether they desire tobe represented by Commercial Telegraphers Union, Marine Division,affiliated with the American Federation of Labor, or American RadioTelegraphists' Association, affiliated with the Committee for Indus-trial Organization, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONFebruary 05, 1938On February 19, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above- 508NATIONAL LABOR RELATIONS BOARDentitled proceeding, the election to be held within fifteen (15) daysfrom the date of Direction, under the direction and supervision oftheRegional Director for the Second Region (New York City).The Board, having been advised that a longer period is necessary,hereby amends the Direction of Election issued on February 19,1938, by striking therefrom, wherever they occur, the words, "withinfifteen (15) days from the date of this Direction," and substitutingtherefor the words, "as soon as convenient and beginning as promptlyas is practicable after the date of this Direction."